ON MOTION FOR REHEARING
THREADGILL, Judge.
Upon consideration of the appellant’s motion for rehearing, we withdraw our opinion of July 27, 1990, and substitute the following opinion.
We find no reversible error in the trial court’s sustaining the state’s peremptory challenge to a black juror. Green v. State, *1117572 So.2d 543 (Fla. 2d DCA 1990). We, therefore, affirm the appellant’s convictions and sentences for resisting arrest with violence and battery on a law enforcement officer. Costs and fees imposed against the appellant who is indigent are stricken, however, without prejudice to the state to have the costs reimposed upon proper notice and an opportunity to be heard.
SCHOONOVER, C.J., and LEHAN, J., concur.